FOSTER, Circuit Judge
(dissenting). In my opinion the construction given the Ala^ bama statute by the majority is too narrow. A statute giving the master of a ship a lien for his wages could have no other reasonable intention than to give him a lien for wages earned on board the vessel as master wherever she might be. The vessel was owned and registerd in Alabama and the proceeds are in the hands of a court in Alabama. The state statute should be given full effect. The Rupert City (D. C.) 213 F. 263; The Edith (D. C.) 217 F. 300; The Laurel (D. C.) 113 F. 373. For these reasons I respectfully dissent.